DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbeiser [US 20180355483] in view of Keess [Direct and transfer hydrosilylation reactions catalyzed by fully or partially fluorinated triarylboranes: a systematic study].
Claim 1: Kuchenbeiser teaches a method of depositing a Si-containing film for semiconductor devices [0001], wherein the method can be performed by chemical vapor deposition (CVD), in which the reactants are introduced into the reaction chamber simultaneously [0304] to form a film on a substrate [0209]; supplying a first precursor to the substrate, the first precursor containing a chemical bond of predetermine element and nitrogen or a chemical bond of the predetermined element and carbon, containing a chemical bond of the predetermined element and hydrogen, and not containing a chemical bond of nitrogen and hydrogen, where some of the organosilane precursor is exemplified [0008] (e.g. TSA and formula in paragraph 0022); and supplying another reactant such as b-containing molecules (e.g. B2H6, triethylboron, etc. which reads on containing a Group 13 element and not containing the chemical bond of nitrogen and hydrogen) [0218]. 
	Although not explicit, it would have been obvious to one of ordinary skill in the art to not supply a substance containing chemical bond of nitrogen and hydrogen to the substrate based upon only using the suggested reactants and precursors and determining a finite number of possibilities, wherein within that finite number, a selection of not supplying a substance containing chemical bond of nitrogen and hydrogen would be included through omission. 

Keess teaches borane compounds can catalyze substrates for hydrosilylation reactions depending upon the desired result [conclusion]. It would have been inherent or obvious to one of ordinary skill in the art to use a boron containing compound to act as a pseudo catalyst to facilitate optimal substrate/catalyst combinations regarding organosilanes.
Claim 2: Keess teaches wherein the act of forming the film (on substrate) is performed under a condition that the pseudo catalyst extracts hydrogen contained in the first precursor [abstract]. Keess further teaches borane assisted Si-H bond cleavage can occur [pg 792, col 2].
Claim 3: Keess teaches wherein the pseudo catalyst includes a substrate acting as a Lewis acid in a reaction system in the act of forming the film (Lewis Basic substrates) [Table 3].
Claim 4: Kuchenbeiser teaches the pseudo catalyst includes at least one selected from hydrogen, halogeno group, an alkyl group, an amino group, alkoxy group, and hydrooxy group (TEB) [0218].
Claim 5: Kuchenbeiser teaches the pseudo catalyst contains boron as the Group 13 element.
Claim 6:  Keess teaches wherein the first precursor includes a substance acting as a Lewis base (enhanced Lewis acidity at the silicon atom) in reaction system in the act of forming the film [Fig. 5]. 
Claim 7: Kuchenbeiser teaches the first precursor includes at least one selected from hydrogen, a halogeno group, an alkyl group, an alkylene group and hydroxyl group [0008]; and the pseudo catalyst includes at least one selected from a hydrogen, halogeno group, alkyl group, amino group, an alkoxy group, and hydroxyl group [0218].
Claim 8: Kuchenbeiser teaches during deposition, the substrate temperature can range from 20 to 600 degrees C [0292], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Kuchenbeiser teaches the pressure in the reaction chamber (for CVD) can range up to 760 Torr (atmosphere) [0292], where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (See MPEP 2144.05.I).
Claim 10: Kuchenbeiser teaches other reactants with a differing structure (second precursor) can be further selected [0219] and supplied simultaneously [0304].
Claim 11: Kuchenbeiser teaches the second precursor can be SiH4 [0219].
Claim 12: Kuchenbeiser teaches the predetermined element includes a semimetal element (Si) [abstract; 0008].

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuchenbeiser in view of Keess as applied to claim 1 above, and further in support or in view of Junold [Bis[[N,N’-diisopropylbenzamidinato(-)]silicon(II): Lewis acid/base reactions with triorganylboranes].
Teaching of the prior art is aforementioned, but does not appear to teach the pseudo catalyst includes a substance that acts as a Lewis acid and the first precursor comprises a substances that acts as a Lewis base. Junold is provided.
Claims 3 and 6: Junold teaches that triorganylboranes can form Lewis acid/base reactions with a silylene compound [title; abst]. Junold further exemplified triethyleneborane as capable of initiating Lewis reactions with silicon complexes [pg 21411, col 1]. Hence, it would have been expected that a Lewis acid/base reaction would have occurred between reactants/precursors of triethyleneborane and silylene or silicon complexes as suggested by Junold. Alternatively, it would have been obvious to one of ordinary skill in the art to generate a Lewis reaction with the reactants/precursors so as to facilitate stabilization [pg 21413, col 2]. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-12 are  provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent No. 10720324  in view of Kuchenbeiser and Keess. Although the patent teaches the second reactant can be an amine and the third or fourth reactant an organoborane [claim 1]; the patent does not explicitly teach the amine comprises an element bonded to nitrogen or carbon, and an element bonded to hydrogen, and no nitrogen and hydrogen bond; as well as the organoborane not comprise a nitrogen and hydrogen. Kuchenbeiser teaches a mixture of silicon containing amine precursor reacting with TEB (organoborane) as possible combinations of reactants and precursors to form a film. It would have been obvious to one of ordinary skill in the art to provide these reactants since the patent does not provide further details and Kuchenbeiser teaches such precursors are known and operable for depositing a film on a substrate. However, the patent does not appear to teach using the boron containing compound as a catalyst. Aforementioned teachings of Keess is further applied hereto. Regarding dependent claims 2-12, aforementioned teachings of Kuchenbeiser and Keess are further applied hereto. 
Claims 3 and 6 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US patent No. 10720324  in view of Kuchenbeiser and Keess as applied to claim 2, and further in view of Junold.
The patent does not appear to teach the pseudo catalyst includes a substance that acts as a Lewis acid and the first precursor comprises a substances that acts as a Lewis base. Aforementioned teachings of Junold is further provided hereto.
Claims 1-12 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent No. 9831083 in view of Kuchenbeiser and Keess. Although the patent teaches an organic based source and a pseudo catalyst [claim 1]; the patent does not explicitly teach the amine comprises an element bonded to nitrogen or carbon, and an element bonded to hydrogen, and no nitrogen and hydrogen bond; as well as the organoborane not comprise a nitrogen and hydrogen. Kuchenbeiser teaches a mixture of silicon containing amine precursor reacting with TEB (organoborane) as possible combinations of reactants and precursors to form a film. It would have been obvious to one of ordinary skill in the art to provide these reactants since the patent does not provide further details and Kuchenbeiser teaches such precursors are known and operable for depositing a film on a substrate. However, the patent does not appear to teach using the boron containing compound as a catalyst. Aforementioned teachings of Keess is further applied hereto. Regarding dependent claims 2-12, aforementioned teachings of Kuchenbeiser and Keess are further applied hereto. 
Claims 3 and 6 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US patent No. 9831083 in view of Kuchenbeiser and Keess as applied to claim 2, and further in view of Junold.
.

Response to Arguments
Applicant’s arguments, see pages 11-12, filed 10/09/20, with respect to the rejection(s) of claim(s) 1-12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Keess.
Conclusion
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/MANDY C LOUIE/               Primary Examiner, Art Unit 1715